Citation Nr: 0309767	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
left calf shell fragment wound, to include scars, currently 
rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right thigh shell fragment wound, to include scars, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This matter was remanded to the RO in May 
2000 and March 2001 for further action.  The case has been 
returned to the Board for further consideration.  


FINDINGS OF FACTS

1.  The left calf shell fragment wound, to include scars, is 
manifested by no more than moderate muscle injury.  

2.  The right anterior thigh shell fragment wound, to include 
scars, manifests itself in no more than moderately severe 
muscle injury.  

3.  The right posterior thigh shell fragment wound, to 
include scars, manifests itself in no more than moderate 
muscle injury.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
left calf shell fragment wound, to include scars, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.26, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 
5311 (2002).

2.  The criteria for a 30 percent rating for residuals of a 
right anterior thigh shell fragment wound, to include scars, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.26, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5314 
(2002).

3.  The criteria for a 10 percent rating for right posterior 
thigh shell fragment wound, to include scars, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.26, 4.40, 
4.55, 4.56, 4.73, Diagnostic Code 5312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the 
September 2002 supplemental statement of the case, as well as 
numerous development letters, notified the veteran of the new 
law, provided notice of what was required for an increased 
rating, provided notice of the duties imposed on VA under the 
new law, and notice of the evidence that was needed to 
support his claim.  Notice was also provided that VA would 
help him secure evidence in support of his claim if he 
identified such evidence.  Additionally, the appellant was 
provided with notice of, and he reported for VA examinations.  
Further, the veteran was provided with notice of what the 
evidence of record, to include VA examination, revealed.  

Finally, the veteran has been provided with notice why the RO 
found the evidence insufficient to award all of the benefits 
sought on appeal, as well as notice that he may submit any 
supporting evidence.  Thus, the veteran has been provided 
with notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran of what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.

Under the relevant provisions of 38 C.F.R. § 4.56, a 
disability resulting from muscle injuries shall be classified 
as slight when there was a simple muscle wound without 
debridement or infection, service department records showing 
superficial wound with brief treatment and return to duty, 
and no cardinal signs or symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus.  
Further, there should be no impairment of function or 
metallic fragments retained in muscle tissue.

A disability is classified as moderate when there was a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment of the wound.  There should also be a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings should 
show entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A disability is classified as moderately severe when there 
was a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of a loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  Id.

Muscle injuries are classified as severe when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries.  Objective findings should show ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation should show loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Muscles would swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  Id.

The record indicates that in February 1946, the RO granted 
service connection for scars, residuals of shrapnel wounds, 
both legs, and awarded the veteran a noncompensable rating.  
Subsequent rating decisions continued the noncompensable 
rating.  In a March 2001 decision, the Board determined that 
prior rating decisions contained clear and unmistakable 
error, and assigned a 10 percent rating for residuals of 
shell fragment wound to the right thigh.  The Board then 
remanded the matter to determine the current nature and 
severity of the residuals of the shell fragment wounds of the 
lower extremities.
	
While the case was in remand status, the RO assigned two 
separate 10 percent ratings for the veteran's shell fragment 
wounds.  The RO assigned a 10 percent rating under Diagnostic 
Code (DC) 5311 for shell fragment wound residuals of the left 
calf (formerly rated under DC 7805 as residuals of shrapnel 
wounds of both lower extremities), effective from November 
1945.  In addition, as per the March 2001 Board decision, the 
RO assigned a 10 percent rating under DC 5315 for residuals 
of shell fragment wound of the right thigh, effective from 
November 1945.  The issue that must now be decided is whether 
the medical evidence indicates that higher ratings are 
warranted.

The available service medical records indicate that in 
September 1944, while in action against the enemy in France, 
the veteran sustained a penetrating shell fragment wound to 
the right thigh.  There was much bleeding.  He was treated 
with sulfa dressings and sulfa pills.  On the day of the 
injury, he was transferred to the 32nd Evacuation Hospital, 
where he continued to receive sulfa as well as penicillin.  
The injury underwent debridement; however, shrapnel was not 
removed at that time.  It is not clear when the veteran 
returned to duty after his September 1944 injury.  Still, in 
March 1945, the foreign body (shell fragment), which had 
remained in the posterior lower 1/3 of the right thigh from 
the 1944 injury, was removed.  The appellant was returned to 
a general assignment duty depot in May 1945.  

On January 22, 1945, again while in action against the enemy, 
the veteran sustained a moderate penetrating wound (shell 
fragment) to the postero-lateral aspect of the left calf.  On 
the day of the injury, the would was treated with penicillin, 
debrided, and foreign body was removed.  Five days after the 
injury, the wound underwent a secondary closure.  On February 
28, 1945, the veteran was released to duty, general 
assignment.  

The veteran's separation examination, conducted in November 
1945, states, under section 11 (diseases, wounds, and 
injuries) that the veteran sustained right thigh shrapnel 
wound in 1944.  Under section 15 (skin), the examination 
report states that there was a 3 inch scar on the back of the 
right thigh, a 1 inch scar on front of the right thigh, a 1 
inch scar on the left calf, and a 1 inch scar on the lateral 
side of the left leg.    
  
A July 1993 examination by Frank Harvey, M.D., noted evidence 
of a gunshot wound without any current abnormality. 

The report of a November 1994 VA examination conducted to 
evaluate the veteran's complaints of right knee pain, 
included his report of in-service injuries.  He reported 
shell fragment wounds to both lower extremities, without bony 
injury.  The veteran further reported that he suffered right 
thigh and left calf injuries.  There were no fragments 
remaining.  Physical examination revealed a scar at the 
anterior aspect of the right thigh, and superficial scarring 
noted at the right popliteal fossa.  There were two small 
scars in the left calf "of no clinical significance."  The 
lower extremity scars were described as "well healed."  The 
examiner opined that the veteran's right knee complaints were 
not related to the service-connected lower extremity shell 
fragment wound scars.  The examiner further commented that 
there was no loss of muscle body related to the right thigh 
or knee.

An October 2001 VA examination report indicates that the 
veteran sustained shrapnel wounds to the right thigh and left 
lower extremity.  That examiner reported, "On the right side 
to the left of the 3 centimeter anterior thigh scar, there 
[was] a 4 (centimeters by) 3 (centimeters) bulging area of 
soft tissue."  This most likely represented muscle 
herniation.  The veteran complained of a shooting pain that 
originated in the anterior thigh scar and extended to the 
right anterior knee.  When the pain started, he would have to 
sit and rest for 15 to 20 minutes until the discomfort 
subsided.  The examiner also noted that, "The posterior 
thigh L-shaped scar [was] well healed without complaints of 
pain."  The left calf scar was also through and through.  
There was a 2 centimeter area in the middle of the scar that 
bulged when the calf was flexed.  The veteran denied pain or 
discomfort.

Physical examination showed that muscle strength of the 
thighs and calves were normal.  There was no weakness or 
muscle atrophy.  The right mid-anterior thigh scar was a 
linear, 3 centimeters x 1 centimeter flesh-colored scar.  
There was no tenderness or adherence.  Tissue texture was 
smooth.  There was no ulceration or breakdown of skin.  The 
scar was slightly depressed.  "There [was] no evidence of 
underlying tissue or there [was] no inflammation, edema, or 
keloid formation."  There was mild disfigurement.  There was 
some limitation of function when the veteran experienced the 
acute sharp pain that extended from the scar to the knee.  
The right lower posterior thigh scar was L-shaped.  It was 
6.5 centimeters x 6.5 centimeters.  There was no tenderness 
or adherence.  The texture was smooth.  There was no 
ulceration or breakdown of the skin.  The scar was flat.  
There was no inflammation, edema, or keloid formation.  There 
was mild disfigurement caused by the scar, but no functional 
impairment.  

The left lateral calf scar was 2 centimeters x 1 centimeter 
in length.  There was a moderate depression in the scar that 
could be felt with palpation.  The scar was not tender.  
There was no adherence.  The texture was smooth.  There was 
no ulceration or breakdown of skin.  There was mild 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  There was mild disfigurement caused by the 
scar.  There was no limitation of function.  The posterior 
mid-calf scar was a flesh colored, 1.0 centimeter x 0.5 
centimeter, slightly depressed scar.  There was no tenderness 
or adherence.  The texture was smooth.  There was no 
ulceration or breakdown of skin.  There was no evidence of 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  There was mild disfigurement caused by the 
scar, but there was no limitation of function.  The diagnosis 
was right thigh and left calf scars, due to shrapnel wounds.

A June 2002 addendum states that the veteran's muscle 
strength in both lower extremities was normal.  There was no 
weakness or muscle atrophy.  The areas examined were the 
right thigh (mid-anterior and posterior) and left calf 
(lateral and mid-calf).  This included Muscle Groups XII 
(sic) and XIV on the right, and Muscle Group XI on the left.  
There was no nerve damage.  The veteran was able to 
differentiate between pain and light touch.    

With regard to the left calf wound the applicable diagnostic 
code is DC 5311.  Under DC 5311, a 10 percent rating is 
assigned for a moderate muscle injury; a 20 percent rating is 
assigned for a moderately severe muscle injury.  In the case 
at hand, the Board finds that the criteria for an increased 
rating under DC 5311 have not been met.  

The Board notes that the left calf wound resulted from a 
through and through wound.  However, neither service 
department records nor post service records show evidence of 
prolonged infection, intramuscular scarring, or sloughing of 
soft parts.  Further, consistent complaints of the cardinal 
signs and symptoms of muscle disability are not shown.  It is 
specifically noted that on VA examination in October 2001, 
the veteran did not have any limitation of function, 
weakness, or loss of power (muscle strength), and that he did 
not voice any complaints of pain or tenderness.  While there 
was underlying tissue loss, the examiner indicated that this 
was mild, which is consistent with the criteria for a 
moderate muscle disability.  In addition, tests of strength 
and endurance compared with the sound side did not show 
positive evidence of impairment.  Thus, the Board concludes 
that an increased rating for left calf shell fragment wound 
residuals, to include scars, is not in order.      

With regard to the right thigh, the Board notes that two 
different muscle groups in different anatomical regions were 
injured as the result of a right thigh through and through 
injury.  The examiner has indicated that Muscle Group XII 
(anatomical region - foot and leg - Diagnostic Code 5312) and 
Muscle Group XIV (anatomical region - pelvic girdle and thigh 
- Diagnostic Code 5314) were injured.  

Under Diagnostic Code (DC) 5312, a noncompensable rating is 
granted for slight muscle injury; a 10 percent rating is 
granted for moderate muscle injury; a 20 percent rating is 
granted for moderately severe muscle injury; and a 30 percent 
rating is granted for a severe muscle injury.  Under DC 5314, 
a noncompensable rating is granted for slight muscle injury; 
a 10 percent rating is granted for moderate muscle injury; a 
30 percent rating is granted for moderately severe muscle 
injury; and a 40 percent rating is granted for severe muscle 
injury.    

As to the anterior thigh wound area, the Board finds that the 
criteria for a moderately severe muscle injury have been met.  
There was a through and through wound, requiring debridement.  
There is a record of prolonged in-service treatment 
(approximately three (3) months), and the subsequent removal 
of a foreign body, which had remained in the posterior lower 
1/3 of the right thigh.  While the record does not contain 
medical evidence showing consistent complaints of the 
cardinal signs and symptoms of severe muscle disability, 
objective findings are consistent with moderately severe 
muscle injury.  It is specifically noted that there are 
entrance and exit scars indicating track of missile through 
one or more muscle groups.  As there is evidence of a bulging 
area of soft tissue indicative of muscle herniation, the 
Board finds that there is most likely a loss of normal firm 
resistance of muscles.  Further, as the examiner noted, the 
veteran has functional impairment manifested by sharp, 
shooting pain, requiring rest.  Hence, there is evidence of a 
loss of endurance.  Therefore, the Board concludes that the 
criteria for a moderately severe muscle injury have been met 
with regard to the anterior thigh wound.    

The Board does not find, however, that the criteria for a 
severe muscle disability have been met for the anterior thigh 
muscle wound.  The record does not show evidence of ragged, 
depressed and adherent scars.  In addition, VA examination 
does not reveal evidence of muscles abnormally swelling and 
hardening in contraction.  Further, while there is some 
functional impairment, the Board does not find that the acute 
sharp pain experienced by the veteran is indicative of severe 
functional impairment, as contemplated by the criteria for 
severe muscle disability.  As such, the criteria for a severe 
muscle disability have not been met with regard to the 
anterior thigh wound area.  

As mentioned previously, the clinical record indicates that 
the right thigh injury involves two separate muscle groups in 
two separate anatomical regions.  Under these circumstances, 
the provisions of 38 C.F.R. § 4.55 require that each muscle 
group injury be separately rated and the ratings combined 
under 38 C.F.R. § 4.25.  Thus, the Board must determine what 
rating should be assigned for the posterior right thigh 
muscle injury.  

The regulation requires that a through and through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56.  In the case at hand, the posterior thigh injury is 
indeed a through and through injury.  As such, a 10 percent 
rating must be assigned for this muscle group.  The Board 
does not find, however, that the criteria for a moderately 
severe disability have been met.    

The evidence of record fails to document consistent 
complaints of the cardinal signs and symptoms of muscle 
disability.  It is specifically noted that on VA examination 
in October 2001, the veteran did not have any limitation of 
function, complaints of pain, weakness, or loss of muscle 
strength or endurance.  In addition, VA examination did not 
show evidence of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
site.  Therefore, a 10 percent rating, but no higher, is 
warranted under for the posterior thigh muscle injury.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that while pyramiding of disabilities is to be avoided 
pursuant to 38 C.F.R. § 4.14 (2002), it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings.  The 
critical element is that none of the symptomatology for one 
condition be duplicative of or overlapping with the 
symptomatology of the other condition.  Id. at 262.  The case 
at hand is, however, easily distinguishable from Esteban in 
that it does not involve disfiguring facial scars, and the 
provisions of 38 C.F.R. § 4.56 specifically contemplates the 
presence of scars.   The Board finds that consideration of 
assignment of a separate rating for scars associated with the 
shell fragment wounds to the lower extremities would 
constitute pyramiding as the criteria for rating muscle 
disabilities include the scars associated with the muscle 
injuries.  Thus, a separate evaluation for the scars is not 
warranted.  

The Board has considered the "benefit of the doubt" doctrine, 
however, as the preponderance of the evidence is against the 
claim for increased rating for residuals of shell fragment 
wound to the left calf, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

An increased rating for residuals of a left lower extremity 
shell fragment wound, to include scars, is denied.  

A 30 percent rating is granted for shell fragment wound to 
the right anterior thigh, to include scars, subject to the 
criteria which govern the payment of monetary awards.  A 10 
percent rating is granted for shell fragment wound to the 
right posterior thigh, to include scars, subject to the 
criteria which govern the payment of monetary awards.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

